 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1021 
In the House of Representatives, U. S.,

January 21, 2010
 
RESOLUTION 
Expressing condolences to and solidarity with the people of Haiti in the aftermath of the devastating earthquake of January 12, 2010. 
 
 
Whereas on January 12, 2010, a 7.0 magnitude earthquake struck the country of Haiti; 
Whereas according to the United States Geological Survey (USGS) the earthquake epicenter was located approximately 10 miles southwest of the capital, Port-au-Prince; 
Whereas the earthquake has been followed by dangerous aftershocks, including two of 5.9 and 5.5 magnitude, and with the most severe to date, at 6.1, coming on January 20, 2010; 
Whereas casualty estimates, still being compiled, as well as infrastructure damage, including to roads, ports, hospitals, and residential dwellings, place this earthquake as the worst cataclysm to hit Haiti in over two centuries; 
Whereas an estimated 3,000,000 people have been directly affected by the disaster in Haiti, nearly one-third of the country’s population, who are currently at risk of long-term displacement and vulnerability; 
Whereas the United Nations Stabilization Mission in Haiti (MINUSTAH) headquarters collapsed with approximately 150 staff members inside, including the head of the mission, Hedi Annabi, causing the largest loss of life in United Nations history; 
Whereas an unknown number of individuals remain trapped under collapsed buildings, as rescue teams work around-the-clock to locate and extract survivors; 
Whereas the destruction of infrastructure, particularly to the port, airport, roads, and telecommunications, continues to hinder the immediate delivery of humanitarian assistance in Haiti; 
Whereas Haiti is the poorest, least developed country in the Western Hemisphere, and prior to the earthquake was ranked 149 out of 182 countries on the United Nations Human Development Index; 
Whereas prior to the earthquake, Haiti was still in the process of recovering from a ruinous recent series of hurricanes and tropical storms, food shortages and rising commodity prices, and political instability, but was showing encouraging signs of improvement; 
Whereas in addition to the pressure to secure communities and prevent looters from causing further harm to their citizens who are struggling to recover, Haiti’s penitentiary collapsed and spilled untold numbers of criminals into an already disturbing security situation; 
Whereas a number of children legally confirmed as orphans are eligible for intercountry adoption, and the uncertain welfare of children who are already in the process of being adopted is of urgent concern to their prospective adoptive parents in the United States; 
Whereas it is in the interests of these orphans and their prospective adoptive parents to facilitate and expedite legal adoptions of Haitian orphans to the United States; 
Whereas President Obama vowed the unwavering support of the United States and pledged a swift, coordinated and aggressive effort to save lives and support the recovery in Haiti; 
Whereas the response to the tragedy from the global community has been overwhelmingly positive; 
Whereas the initial emergency response of the men and women of the United States Government, led by the United States Agency for International Development and United States Southern Command, has been swift and resolute; 
Whereas MINUSTAH peacekeepers, while still trying to rescue their colleagues in their headquarters, have taken a leading role to assist in clearing roads and providing security around Port-au-Prince to facilitate aid into the earthquake disaster zone; 
Whereas the United States Department of Homeland Security has temporarily halted the deportation of Haitian nationals to Haiti in response to the devastation caused by the earthquake; 
Whereas the United States Department of Homeland Security granted the designation of Temporary Protected Status for Haitian nationals who are in the United States and unable to return to their country due to the destruction and humanitarian crisis in Haiti; 
Whereas individuals, businesses, and philanthropic organizations across the United States and throughout the international community have responded in support of Haiti and its populace during this time of crisis, sometimes in innovative ways such as fundraising through text messaging; 
Whereas throughout this terrible calamity, the Haitian people continue to demonstrate unwavering resilience, dignity, and courage; and 
Whereas once proper surveys and assessments are conducted, the initial and crucial emergency relief response will likely move to a comprehensive mission requiring sustained assistance from the United States and the international community for reconstruction and development efforts: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its deepest condolences and sympathy for the horrific loss of life and the physical and psychological damage caused by the earthquake of January 12, 2010; 
(2)expresses solidarity with Haitians, Haitian Americans, and all those who have lost loved ones or have otherwise been affected by the tragedy, including United States Embassy personnel, United Nations peacekeepers, and humanitarian workers; 
(3)commends the efforts and honors the sacrifice of the men and women of the Government of Haiti, the United States Government, the United Nations, and the international community in their immediate response to those affected by this calamity; 
(4)commends the efforts of the American people, including the Haitian-American community, to provide relief to families, friends, and unknown peoples suffering in the country; 
(5)supports the efforts of the Administration to provide and coordinate international humanitarian assistance and to provide relief to affected communities; 
(6)expresses support for the recovery and long-term reconstruction needs of Haiti; 
(7)recognizes that the recovery and long-term needs of Haiti will require a sustained commitment by the United States and international community based on comprehensive assessments of the development needs for Haiti; 
(8)urges those who hold debt against Haiti, including the Inter-American Development Bank, the International Monetary Fund, and all other regional and international institutions and countries, to immediately suspend further debt payments, and to develop processes to cancel all remaining debt; and 
(9)urges the President— 
(A)to continue to make available to United States agencies, nongovernmental organizations, private voluntary organizations, regional institutions, and United Nations agencies the resources necessary to confront the effects and consequences of this natural disaster; 
(B)to provide, when the emergency subsides, assistance in partnership with the Government of Haiti and in coordination with other donors to begin the reconstruction of Haiti;  
(C)to undertake comprehensive assessments of the long-term needs for recovery and development in Haiti, ensure transparency and accountability, and lead coordination efforts with international actors who share in the goal of a better future for Haiti and are willing to support the costs of meeting those needs; and 
(D)to utilize new and innovative thinking in providing long-term assistance to Haiti, including tapping into the insight and immense potential of the Haitian Diaspora, to help Haitians rebuild upon the strongest possible foundation, in order to promote a stable and sustainable future for Haiti. 
 
Lorraine C. Miller,Clerk.
